Title: From Thomas Jefferson to George Jefferson, 12 January 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Jan. 12. 1803
          
          Messrs. Jones and Howell have forwarded to you for me [190.] bundles of nail rod and 8. do. of hoop iron: & messrs. Smith & Buchanan of Baltimore are desired to send to your address two half pipes of wine recieved for me from Lisbon. the former be so good as to forward to Monticello by any early water conveyance; but the wine I would wish to be [trusted?] but to the most trustworthy of the Milton boatmen as it’s immediate passage is not so important as the other. Accept assurances of my affectionate attachment
          
            Th: Jefferson
          
        